48 F.2d 212 (1931)
CANAL STEEL WORKS, Inc.,
v.
ONE DRAG LINE DREDGE.[*]
No. 6053.
Circuit Court of Appeals, Fifth Circuit.
April 2, 1931.
Eugene S. Hayford, of New Orleans, La. (Nathan H. Feitel, of New Orleans, La., on the brief), for appellant.
Bernard Titche, Sr., Richard W. Leche, and Bernard Titche, Jr., all of New Orleans, La., for appellee.
Before FOSTER, SIBLEY, and HUTCHESON, Circuit Judges.
*213 FOSTER, Circuit Judge.
Appellant filed a libel in rem against a dredge, asserting a lien for repairs. Admiralty process issued, and the dredge was seized and taken into custody by the marshal. The District Court determined that the dredge was not a vessel engaged in a maritime venture when the debt was incurred, and dismissed the libel for want of jurisdiction in admiralty. The dredge was neither released on bond nor sold, and remained in the custody of the court until the libel was dismissed. Appellant appealed, but did not sue out a supersedeas, and gave bond only for costs. Appellee has filed a motion to dismiss on the ground that the case is moot.
We need not consider the merits. By the failure of appellant to obtain a supersedeas, the seizure was released, and there is now no subject-matter upon which the judgment of this court could operate and give relief to appellant. The case has become moot. Heitmuller v. Stokes, 256 U.S. 359, 41 S. Ct. 522, 65 L. Ed. 990; Brownlow v. Schwartz, 261 U.S. 216, 43 S. Ct. 263, 67 L. Ed. 620; Norwegian Co. v. Tariff Com., 274 U.S. 106, 47 S. Ct. 499, 71 L. Ed. 949; U. S. v. Anchor Coal Co., 279 U.S. 812, 49 S. Ct. 262, 73 L. Ed. 971. Case dismissed; appellant to pay costs.
NOTES
[*]   Rehearing denied May 5, 1931.